Exhibit 10.2

FINAL VERSION 3/9/11

INTELLECTUAL PROPERTY LICENSE AGREEMENT

This INTELLECTUAL PROPERTY LICENSE AGREEMENT (“Agreement”), dated as of March 9,
2011 and effective as of the Closing Date (as defined in the Share Purchase
Agreement between Exceet Group AG and Licensee dated March 9, 2011 - “SPA”)
(“Effective Date”) is entered into by and between AuthentiDate International AG
together with Authentidate Deutschland GmbH, each having a place of business at
Rethelstraße 47, 40237 Düsseldorf, Germany (collectively, “Licensor”) and
Authentidate Holding Corp., a Delaware corporation, having a place of business
at 300 Connell Drive, 5th Floor, Berkeley Heights, NJ 07922 (“Licensee”).

WHEREAS, Licensee has provided funding to Licensor over an extended period of
time, including throughout the period of development of Licensor’s Intellectual
Property Rights (as defined below);

WHEREAS, Licensee and Licensor have entered into an agreement titled Trademark
License Agreement on the Effective Date, pursuant to which Licensee has licensed
to Licensor rights under Licensee’s trademarks;

WHEREAS, Licensor owns the Intellectual Property Rights (as defined below),
relating to technology offered and sold by Licensor that are used in its
business, and desires to grant to Licensee a license to the Intellectual
Property Rights; and

WHEREAS, Licensee desires to obtain a license from Licensor to the Intellectual
Property Rights.

NOW, THEREFORE, for and in consideration of the foregoing and the respective
promises and covenants contained in this Agreement, Licensor and Licensee hereby
agree as follows:

1. Grant of License.

1.1 Non-Exclusive Perpetual License. Licensor grants Licensee a non-exclusive,
royalty-free, non-transferrable, perpetual (subject to the termination under
Sections 8.1 or 8.2) license to use the intellectual property rights as defined
in Exhibit A (the “Intellectual Property Rights”), worldwide except the European
Economic Area, Croatia, Georgia, Iceland, Liechtenstein, Russia, Serbia,
Switzerland, Turkey and Ukraine (the “Territory”).

1.2 Sub-Licensing. Licensee shall have the right to sub-license the Intellectual
Property Rights to each of its affiliates and subsidiaries, and each of
Licensee, its affiliates and subsidiaries shall have the right to include the
Intellectual Property Rights as part of their own products and services and sell
such products and services to their customers for use by such customers and for
resale by such customers through all subsequent levels of the supply chain.

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



--------------------------------------------------------------------------------

2. Non-Competition.

2.1 For a duration of two (2) years following the Effective Date, Licensor shall
refrain, directly or indirectly, whether as principal or agent, and whether
alone or jointly with others, to carry on or be engaged, concerned or interested
in any business in the Territory relating to the Intellectual Property Rights
that is competitive with the business of Licensee.

2.2 In the event of any breach or threatened breach by Licensor of its
obligations under this Section 2, Licensee shall be entitled to seek injunctive
relief in addition to any other remedy to which it may be entitled under law.

2.3 The parties agree that the restrictions contained in this Section 2 are no
greater than is reasonable and necessary for the protection of the interest of
Licensee, but if any such restriction shall be held to be void but would be
valid if deleted in part or reduced in application, such restriction shall apply
with such deletion or modification as may be and to the minimum extent necessary
to make it valid and enforceable.

2.4 Notwithstanding the foregoing, however, Licensee agrees that nothing in this
Agreement (including Section 2) shall restrict the Licensor from continuing to
conduct its business or otherwise exploiting any of its Intellectual Property
Rights from and after the Effective Date (including in the Territory) as it
conducted its business and exploited its Intellectual Property Rights prior to
the Effective Date.

3. Taxes. Licensor is not responsible for any sales, use, value-added, personal
property or other taxes imposed on either Licensee’s or any sub-licensees’ use,
possession, offer for sale, or sale of the Intellectual Property Rights. Each
party shall be solely responsible for any taxes based on its own net income.

4. Infringement Proceedings. Licensee shall notify Licensor of any infringement
of the Intellectual Property Rights as it comes to the attention of Licensee.
The Licensor shall either prosecute the infringement of the Intellectual
Property Rights, at its own expense and discretion, or shall allow Licensee to
prosecute the infringement of the Intellectual Property Rights, at Licensee’s
expense. Licensee or Licensor, as the case may be, shall provide reasonable
cooperation in all infringement proceedings and preparations for such
proceedings brought or contemplated to be brought by the other party.

5. Representations, Warranties, Disclaimer, Limitation of Liability, Covenant.

5.1 Representations and Warranties. Licensor represents and warrants to Licensee
that (i) Licensor has full power and authority to enter into this Agreement and
to grant the rights, other than the rights in existence prior to the Effective
Date, granted hereunder; (ii) Licensor has written agreements with the
inventors, creators, and/or licensors of any of the patents, software,
copyrights, and technology comprising the Intellectual Property Rights,
developed or created after the Effective Date, sufficient for it to grant the
rights to Licensee hereunder; (iii) the practice of the patents and use of the
technology and software, developed or created after the Effective Date, by
Licensee, and the methods, processes and systems used to perform any services
therewith shall not infringe upon or violate any trademark, trade secret,
patent, copyright or other intellectual property or proprietary right of a third
party; (iv) Licensor shall comply with

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

2



--------------------------------------------------------------------------------

all applicable laws, rules and regulations (“Applicable Law”) in the performance
of its obligations hereunder, and (v) Licensor’s execution and performance of
this Agreement will not conflict with, violate, or otherwise result in a breach
of the terms of any contract or agreement, entered into after the Effective
Date, to which Licensor is bound, or any law, regulation, order, judgment or
decree of any court, arbitrator or any other governmental or regulatory body
binding upon Licensor.

5.2 Licensor Liability. To the extent that any use or practice of the
Intellectual Property Rights developed or created by Licensor after the
Effective Date infringes upon, misappropriates or violates any trade secret,
patent, copyright or other intellectual property or proprietary right of a third
party (other than Licensee and its affiliates or subsidiaries), and such
infringement, misappropriation or violation is a result of Licensor’s
negligence, or willful act or omission, Licensor shall have thirty (30) days
from notification by Licensee to modify the software, methods, processes and
systems such that they no longer infringe, misappropriate or violate such third
party intellectual property or proprietary rights. Should Licensor fail, within
such thirty (30) day period, to so modify the software, methods, processes and
systems such that they no longer infringe, misappropriate or violate such third
party intellectual property or proprietary rights, Licensor shall be liable to
Licensee for an amount not to exceed [****] in total over the term of this
Agreement to cover Licensee’s costs and expenses to defend against any third
party claims, to make such modifications, remove or replace such infringing
software, methods, processes and systems and to cover Licensee’s costs and
expenses associated therewith, including reasonable attorney and expert fees,
costs, liens, judgments, settlements, and penalties. If any claim is commenced
against Licensee relating to this provision, notice thereof shall be given to
Licensor as promptly as practicable. The parties will reasonably cooperate with
each other in resolving the third party intellectual property claim, at
Licensor’s cost, as set forth herein.

5.3 Disclaimer. EXCEPT AS OTHERWISE PROVIDED HEREIN, LICENSOR HEREBY
SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF ANY SORT, INCLUDING WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE
INTELLECTUAL PROPERTY RIGHTS.

5.4 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY, ITS AGENTS,
OFFICERS, DIRECTORS OR EMPLOYEES, HAVE ANY LIABILITY TO THE OTHER PARTY OR ANY
THIRD PARTY FOR THE COST OF SUBSTITUTE GOODS OR ANY INCIDENTAL, INDIRECT,
PUNITIVE, SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES ARISING IN ANY MANNER IN
CONNECTION HEREWITH, OR OUT OF THIS AGREEMENT, THE PERFORMANCE OR BREACH HEREOF
OR THE SUBJECT MATTER HEREOF, HOWEVER CAUSED, WHETHER BY NEGLIGENCE OR
OTHERWISE, REGARDLESS OF THE FORM OF ACTION, WHETHER FOR BREACH OF CONTRACT,
BREACH OF WARRANTY, NEGLIGENCE, STRICT PRODUCT LIABILITY, INFRINGEMENT OR
OTHERWISE, AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. THE FOREGOING LIMITATIONS DO NOT APPLY TO ANY BREACH OF SECTIONS
2, 3, 5.2,

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

3



--------------------------------------------------------------------------------

5.5 OR 7 OR ANY OBLIGATIONS UNDER SECTION 5.2. THIS LIMITATION SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY PROVIDED
HEREIN.

5.5 Covenant Not to Sue. During the term of this Agreement, Licensor shall not
sue Licensee or any of Licensee’s then current affiliates relating to the
infringement of the Intellectual Property Rights, provided that Licensee is not
in violation or breach of this Agreement.

6. No Assignment. Neither party may assign this Agreement or any of the rights
or privileges under this Agreement without the prior written consent of the
other party; provided that each party may assign this Agreement to an affiliated
company or in connection with a merger or consolidation or the sale of all or
substantially all of its assets or business relating to the subject matter
hereof. The validity of any approved or allowable assignment of this Agreement
or any of the rights or privileges under this Agreement shall be subject to the
assignee agreeing in advance, in writing, to be bound by the terms of this
Agreement. Any attempted assignment in derogation of the foregoing shall be
void.

7. Information and Confidentiality.

7.1 Confidentiality. Licensee acknowledges that the information relating to the
Intellectual Property Rights provided pursuant to this Agreement relates or will
relate to information that is not or will not be publicly available (the
“Confidential Information”). The Confidential Information provided hereunder is
valuable, proprietary, and unique, and the Licensee agrees to maintain the
confidentiality of the Confidential Information and to be bound by and observe
the proprietary nature thereof as provided herein. The Licensee agrees to take
diligent action to fulfill its obligations hereunder by instruction or agreement
with its employees, consultants, advisors or agents (whose confidentiality
obligations shall survive termination of employment or agency) who are permitted
access to the Confidential Information. Access shall only be given on a
need-to-know basis, except as otherwise set forth herein or as may be permitted
in writing by the Licensor. The terms and conditions of this Agreement are also
confidential to the parties. Neither party shall disclose any such terms and
conditions during the term of the Agreement and thereafter without prior written
approval by the other party, except as required by law.

7.2 Confidentiality Exceptions. Notwithstanding the provisions of this
Section 7, the confidentiality obligations hereunder shall not apply to
(i) information that is known to the public or is generally known within the
industry or business, (ii) information that was required to be disclosed
pursuant to law or order of a court having jurisdiction (provided that the party
required so to disclose such Confidential Information shall offer the party
owning such Confidential Information the opportunity to obtain an appropriate
protective order or administrative relief against disclosure of such
Confidential Information) but only to the extent of any such required
disclosure, (iii) information that was legally acquired by Licensor or Licensee,
as the case may be, from a third-party in good faith, provided that such
disclosure by the third-party was not in breach of any agreement between such
third-party and Licensor or Licensee, as the case may be, and (iv) information
that Licensor or Licensee needs to disclose to existing and potential investors,
subject to any such existing and potential investors agreeing to be bound by the
confidentiality obligations hereunder.

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

4



--------------------------------------------------------------------------------

8. Term and Termination.

8.1 This Agreement shall commence on the Effective Date and shall continue until
terminated by the Licensee upon thirty (30) days’ prior written notice.

8.2 The Licensor shall have the right to terminate this Agreement for cause
(a) should Licensee materially breach any of the terms hereof, provided that
(i) Licensor has notified Licensee of the breach, (ii) Licensor has provided the
Licensee with a two (2) week period of time to cure the breach, and
(iii) Licensee has failed to cure the material breach within two (2) weeks
following the notice; (b) immediately, (i) should Licensee assign this Agreement
to a competitor of Licensor; and (ii) immediately, upon Licensee ceasing to do
business for any reason. Upon such termination of this Agreement for cause,
Licensee shall promptly, but not later than five (5) days following termination
(i) cease all use of the Intellectual Property Rights, (ii) destroy all
materials in possession of the Licensee that include the Intellectual Property
Rights and remove all instances of the Intellectual Property Rights from all
materials and properties that are owned or controlled by Licensee.

9. Injunctive Relief. Each party acknowledges and agrees that the nature of the
rights granted and obligations hereunder are of a unique character and agrees
that any breach of such rights or obligations may result in irreparable and
continuing damage to the other party for which there may be no adequate remedy
in damages. Notwithstanding anything to the contrary in this Agreement, each
party will be authorized and entitled to seek injunctive relief, without the
necessity of posting a bond even if otherwise normally required or a decree for
specific performance, or both, and such further relief as may be proper from a
court with competent jurisdiction.

10. General Provisions.

10.1 Notices. All notices required to be sent to either party in connection with
this Agreement shall be made in writing, and may be delivered by hand, mail,
overnight courier or facsimile, and shall be deemed effective on the date such
notice is actually received by a party.

10.2 Choice of Law. This Agreement will be governed by, and construed and
interpreted according to, the substantive laws of the State of New York, without
regard to its choice of law provisions and without regard to the United Nations
Convention on Contracts for the International Sale of Goods (CISG).

10.3 Choice of Forum. Any claim or action brought by a party hereto arising in
any way out of this Agreement must be brought in the United States District
Court for the Southern District of New York or, if subject matter jurisdiction
cannot be obtained in that court, in any court of competent jurisdiction sitting
in New York State. Licensor and Licensee hereby submit to the jurisdiction and
venue of said courts for these purposes.

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

5



--------------------------------------------------------------------------------

10.4 Relationship of the Parties. Licensor and Licensee acknowledge that the
relationship created hereby is that of licensor-licensee, and that this
Agreement does not give rise to any other relationship, including without
limitation, a joint venture relationship.

10.5 Entire Agreement. The Agreement is the final and entire agreement between
the parties relating to the subject matter and supersedes any and all prior or
contemporaneous discussions, statements, representations, warranties,
correspondence, conditions, negotiations, understandings, promises and
agreements, oral and written, with respect to such subject matter.

10.6 No Reliance. The parties each acknowledge that, in entering into this
Agreement, they have not relied upon any statements, representations,
warranties, correspondence, negotiations, conditions, understandings, promises
and agreements, oral or written, not specifically set forth in this Agreement.
All of the parties represent that they are represented by legal counsel and have
been fully advised as to the meaning and consequence of all of the terms and
provisions of this Agreement.

10.7 Waiver and Modifications. No provision of this Agreement shall be waived
unless set forth in writing and signed by the party effecting such waiver. No
waiver of the breach of any of the terms or provisions of this Agreement shall
be a waiver of any preceding or succeeding breach of this Agreement or any other
provisions thereof. No waiver of any default, express or implied, made by any
party hereto shall be binding upon the party making such waiver in the event of
a subsequent default. This Agreement may only be modified or amended by a
written agreement executed by each of the parties.

10.8 Severability. In the event that any term or provision of this Agreement
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such validity, illegality or unenforceability shall not affect any
other term or provision, and this Agreement shall be interpreted and construed
as if such term or provision, to the extent the same shall have been held
invalid, illegal or unenforceable, had never been contained herein and, if
possible, such provision shall be rewritten to put it into such form that is
acceptable and legal and most clearly reflects the intent of the parties.

10.9 Cooperation. Each of the parties hereto shall execute and deliver any and
all additional papers, documents, and other assurances, and shall do any and all
acts and things reasonably necessary in connection with the performance of their
obligations hereunder and to carry out the intent of the parties hereto.

10.10 Titles. Some Sections of this Agreement have titles and some do not. The
fact that some Sections hereof do not have titles shall have no significance.
The titles are included for ease of reference only, and shall not be used to
construe the meaning of this Agreement.

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same Agreement.

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

6



--------------------------------------------------------------------------------

10.12 Authority. All parties and authorized representatives signing this
Agreement represent and warrant that they have authority to execute and enter
into this Agreement.

10.13 Survival. The terms of Sections 2, 3, 5, 7 and 10 shall survive the
termination or expiration of this Agreement.

IN WITNESS WHEREOF, the parties to this Agreement have duly executed it as of
the Effective Date.

 

AUTHENTIDATE HOLDING CORP.     AUTHENTIDATE INTERNATIONAL AG Date:  

March 9, 2011

    Date:  

March 9, 2011

/s/ William A. Marshall

   

/s/ Jan C.E. Wendenburg

William A. Marshall

Chief Financial Officer and Treasurer

   

Jan C. E. Wendenburg

Vorstand (Chief Executive Officer)

    AUTHENTIDATE DEUTSCHLAND GMBH       Date:  

March 9, 2011

   

/s/ Jan C.E. Wendenburg

    Jan C. E. Wendenburg       Geschäftsführer (Chief Executive Officer)

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

7



--------------------------------------------------------------------------------

Exhibit A

Intellectual Property Rights

Patents:

 

  1. [ * * * *]

Patent Applications:

 

  1. [ * * * *]

Software (excluding Source Code) and Copyrights to Software

 

  1. eArchive Module [* * * *]

 

  2. eScan Module [* * * *]

 

  3. eTimestamp Module [* * * *]

 

  4. eSign Client Module [* * * *]

 

  5. eBilling Signature Server [* * * *]

 

  6. SignatureCheck Server [* * * *]

Other Intellectual Property Rights

All patents, software, and copyrights to software, used in the Company Business,
as defined in the SPA, that is owned by Licensor or licensed to Licensor, in
each case where Licensor is not, as of the Effective Date, precluded from
licensing or sublicensing such rights to Licensee. Licensor shall also provide
to Licensee, for a period of [* * * *] from the Effective Date, all updates,
upgrades, enhancements, and revisions to the licensed software, including bug
fixes, but excluding any new functionality that was not developed or in
development as of the Effective Date.

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

8